Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1, 3, 5-9, 11 and 13-16 are allowed.
Independent claims 1 and 9 are respectively directed to an apparatus (i.e. first base station) and/or a method for handling radio bearer configurations of radio access technologies.  The independent claims were amended to further define the inventive concept of the claimed invention and also, further differentiates the claimed invention from the prior art references.  Specifically, independent claims 1 ad 9 similarly recite: “…configuring a first RB configuration of a first RAT and a second RB configuration of a second RAT to a first communication device, wherein the first RB configuration and the second RB configuration are associated to a first RB, and the first RB configuration comprises a first PDCP configuration which is different from a second PDCP configuration in the second RB configuration; communicating first data associated to the first RB with the first communication device, according to the first RB configuration and the second RB configuration; and transmitting the first RB configuration and the second RB configuration to a second BS in a first handover preparation procedure for the first communication device; wherein the first RB configuration comprises a first RB identity identifying the first RB, and the second RB configuration comprises the first RB identity.”

Examiner has reviewed and considered the Applicant’s Remarks (01/05/2022).  Applicant has submitted that it is not obvious to combine the prior art reference Wu and Wu 003 to arrive at the claimed invention as specifically presented.  Details of the arguments are shown in pages 8-11 of the Applicant’s Remarks.  Upon further consideration, the Examiner agrees with the Applicant that Wu and Wu 003 does not teach the claimed invention as specifically presented. There is no teaching, suggestion, or motivation for combination in the prior art(s) as previously cited to show the claimed subject matter as detailed in the independent claims when viewed in its entirety.

An updated search has been performed and no prior art of record has been found that anticipates or render obvious the claimed invention as specifically presented in the independent claims.  

Thus, for the reasons indicated above, the claims are allowed.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20190124572 A1 – relates to communicating non-access stratum capability information within the network.
US 20180270791 A1 - relates to communicating RAN area information within the network.
US 20130039287 A1 - relates to a wireless communication system and in particular the handling of connections between nodes in a wireless communication system.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REDENTOR M PASIA whose telephone number is (571)272-9745.  The examiner can normally be reached on Mon-Thurs (8:15am-2:30pm), Fri (6:00am-6:30pm) and Sat (9am-12noon).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/REDENTOR PASIA/Primary Examiner, Art Unit 2413